Citation Nr: 0723531	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  02-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esquire


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Following a review of the record, the Board finds that, 
regrettably, another remand is necessary to properly 
adjudicate the veteran's claim.  In June 2007, following the 
most recent December 2006 Supplemental Statement of the Case 
(SSOC), the veteran submitted additional medical evidence.  
This evidence is dated in May 1974 and shows treatment for 
viral pleurisy, which is a lung disorder.  VA regulation, at 
38 C.F.R. § 19.31(b)(1) (2006), requires the RO to issue an 
SSOC in response to new pertinent evidence, and the veteran 
did not submit a waiver of initial RO review of this 
evidence.  Since this newly added evidence is the earliest 
post-service medical record showing treatment for a lung 
disorder, the Board finds that it is pertinent, and a remand 
is necessary for RO review of this evidence.

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development deemed necessary in viewof the 
newly proffered evidence, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
lung disorder.  If the decision remains 
adverse to the veteran, he and his 
attorney should be provided with an 
appropriate SSOC and given an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


